Citation Nr: 1008453	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
prostate disability, and if so, whether the claim should be 
granted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
foot disability, and if so, whether the claim should be 
granted.  

3.  Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to April 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and May 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

Where there is a prior Board decision denying a claim, the 
Board must initially determine whether new and material 
evidence has been submitted, regardless of actions by the 
agency of original jurisdiction.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Accordingly, the Board must first address 
whether new and material evidence has been submitted to 
reopen the claims for service connection for a prostate and 
foot disabilities prior to reaching a decision on the merits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened issues of entitlement to service connection for 
a prostate disability and a foot disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a prostate 
disability was initially denied in a December 2004 Board 
decision.  

2.  The evidence received since the December 2004 Board 
decision relates to a necessary element of service connection 
that was previously lacking and raises a reasonable 
possibility of substantiating the claim for service 
connection for a prostate disability.

3.  The Veteran's claim for service connection for a foot 
disorder was initially denied in a December 2004 Board 
decision.  

2.  The evidence received since the December 2004 Board 
decision relates to a necessary element of service connection 
that was previously lacking and raises a reasonable 
possibility of substantiating the claim for service 
connection for a foot disorder.

3.  A chronic lumbar spine disability was not present during 
service or for many years thereafter and is not etiologically 
related to active duty service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a prostate disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a foot disability.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  A lumbar spine disability was not incurred or aggravated 
during active duty service, and its incurrence or aggravation 
may not be presumed to have occurred therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran's claims for service connection for prostate and 
foot conditions were initially denied in a December 2004 
Board decision.  The Board determined that the evidence of 
record, including an April 1946 separation examination, 
private and VA treatment records, and lay statements from the 
Veteran and fellow servicemen, did not establish a nexus 
between the claimed conditions of the prostate and feet and 
active duty service.  The Board also noted that the Veteran 
had not submitted competent evidence establishing a current 
disability involving the prostate.  

The evidence received since the December 2004 denial of the 
claims includes a March 2005 letter from the Veteran's 
private physician stating "likely as not these illnesses are 
of long term based on service in the military."  The doctor 
also suggested that the Veteran should receive the benefit of 
the doubt due to the death of doctors who had treated the 
Veteran and the loss of military records due to a fire in the 
records holding area.  In addition, treatment records from 
the Altoona VA Medical Center (VAMC) list benign hypertrophy 
of the prostate with urinary obstruction on the Veteran's 
medical problem list.  This evidence is clearly new and 
material and reopening of the claims is in order.  

Service Connection Lumbar Spine

The Veteran contends that service connection is warranted for 
a low back disability as it initially manifested during 
active duty service.  In June 2004 and April 2007 statements, 
the Veteran reported that he was hospitalized for back pain 
in 1945 and was told his pain was due to sleeping on the 
ground. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic diseases, such as arthritis, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

The service records associated with the claims folder consist 
of the April 1946 separation examination report, which is 
negative for complaints related to the low back and shows 
that the Veteran had no musculoskeletal defects.  As noted 
above, the Veteran reported in June 2004 and April 2007 
statements that he was hospitalized during service with back 
pain due to sleeping on the hard ground.  While the 
separation examination does not document any complaints of 
back pain, the Veteran is competent to report events that 
occurred during service.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  In addition, the record contains a June 
2003 lay statement from a fellow serviceman who remembers the 
Veteran was hospitalized in September 1945 for back pain.  

In November 2005, almost 60 years after the Veteran's 
discharge from active duty, he was diagnosed with 
degenerative changes of the lumbar spine based on an X-ray at 
the Altoona VAMC.  The record therefore demonstrates the 
presence of a lumbar spine disability during the claims 
period.  The Board finds that two of the three elements 
necessary for service connection-current disability and an 
in-service injury-are established.

The Veteran has reported a continuity of symptomatology since 
service.  The history he has provided is to the effect that 
he experienced back pain continuously since service and was 
treated by four physicians following his discharge who are 
now deceased.  Thus, there is no record of the Veteran's 
lumbar spine disability in the many decades that have passed 
between his service and claim for VA compensation.  The 
Veteran's lay statements are competent to establish the 
presence of observable symptomatology such as back pain, and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(lay person may provide eyewitness account of medical 
symptoms).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency and 
credibility).

The Veteran has reported a continuous history of back pain 
since his separation from service in 1946.  However, as noted 
above, the April 1946 examination for separation does not 
document any complaints of back pain and the Veteran's 
musculoskeletal system was normal upon physical examination.  
In addition, while the Veteran stated that he underwent 
treatment for a back condition with physicians who are now 
deceased, there is no objective indication in the post-
service medical record that he ever sought treatment for a 
low back disability.  Records of treatment with a private 
physician dating from June 1999 to July 2003 are entirely 
devoid of complaints of back pain, and the absence of any 
clinical evidence both during and for decades after service 
weighs against a finding that the Veteran's claimed back 
disability was present for the many years between service and 
his more recent complaints.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Furthermore, the only medical finding of record related to 
the lumbar spine dates from a November 2005 X-ray performed 
in response to the Veteran's complaints of thoracic back pain 
after he was hit with an elevator door.  The Veteran did not 
report a prior history of back pain at that time, nor did he 
relate a history of back problems dating to service.  The 
Board finds that the Veteran's statements provided in the 
context of contemporaneous medical treatment both during and 
after service are more credible than those given by himself, 
his friends, and his family for compensation purposes almost 
60 years after his discharge from active duty.  

In addition, while the Veteran has been diagnosed with 
degenerative changes of the lumbar spine, there is no 
competent evidence demonstrating that this condition 
manifested to a compensable degree in service or during the 
presumptive period after service.

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service.  The record does contain a March 2005 letter 
from a private physician stating in general that the Veteran 
had illnesses that were long term and based on service in the 
military.  The letter did not specify what disabilities the 
physician was referring to, and treatment records from the 
same private doctor contain no findings or complaints related 
to back pain.  Moreover, the letter was submitted in support 
of the Veteran's claims in 2005, many years before his claim 
for service connection for the lumbar spine was received.  
Thus, it is not at all clear that the doctor's letter is 
referring to a back disability.  The Board finds that the 
March 2005 letter is general and inconclusive in nature and 
therefore does not support the Veteran's claim with respect 
to his lumbar spine disability.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

The Board has considered the statements of the Veteran 
connecting his low back disability to service, but as a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu, 2 Vet. App. at 494.  The 
Board acknowledges that the Veteran is competent to testify 
as to observable symptoms, such as back pain, but finds that 
his opinion as to the cause of the pain simply cannot be 
accepted as competent evidence.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was almost 60 years after his separation from active duty 
service and after his claim for compensation was received.  
In addition, there is no competent medical evidence that the 
Veteran's degenerative changes of the lumbar spine are 
related to his active duty service.  The Board has considered 
the Veteran's reported continuity of symptomatology, but 
concludes that the weight of the evidence is against a nexus 
between his disability active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is denied. 38 U.S.C.A. § 5107(b) 
(West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004).  In view of the Board's 
decision to reopen the claims for entitlement to service 
connection for prostate and foot conditions, further 
assistance is unnecessary to aid the Veteran in 
substantiating this aspect of his claims.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in March 2009 
letters.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including available service treatment records, records of VA 
treatment, and private medical records.  The claims folder 
includes the Veteran's April 1946 separation examination, but 
information received from the National Personnel Records 
Center (NPRC) indicates that the Veteran's complete medical 
records are not available due to possible destruction during 
a fire at the NPRC, in St. Louis, Missouri, in July 1973.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule. See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In addition, where service medical records are missing, VA 
also has a duty to search alternate sources of service 
records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
As noted by the Veteran's representative in a January 2010 
brief, no duplicate copies of the destroyed service records 
were made and microfilm copies were not produced.  A March 
2009 letter from the RO asked that the Veteran submit any 
service records in his possession, and an additional April 
2009 notice letter informed him of the unavailability of his 
service records and the steps VA had taken to retrieve them.  
The Veteran was also contacted by phone in April 2009 
regarding his missing service records, but he stated that he 
had none in his possession.  The Board therefore finds that 
VA has made reasonable efforts to comply with the duty to 
assist with regard to the Veteran's missing service records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to claim for 
service connection for a low back disability.  While the 
record contains a March 2005 letter from the Veteran's 
private physician, the letter is too general in nature to 
provide an association between the Veteran's degenerative 
changes of the spine and his active duty service.  
Additionally, the Veteran has reported a continuity of 
symptoms, but the Board has found that such reports are not 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (holding that lay statements were not rendered 
insufficient by the absence of confirming medical evidence, 
but that the evidence could serve to support a finding that 
lay statements were not credible).  Therefore, a VA 
examination is not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a 
prostate disability is granted.  

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a foot 
disability is granted.  

Entitlement to service connection for a lumbar spine 
disability is denied. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The record includes a March 2005 letter from the Veteran's 
private physician linking the Veteran's illnesses to his 
military service.  This medical opinion is competent evidence 
that the Veteran's disabilities may be associated with 
service.  In addition, the Veteran has submitted lay 
statements from a fellow serviceman and his wife describing 
his foot problems during active duty service and immediately 
thereafter, respectively.  Therefore, a VA examination and 
medical opinion are required by the duty to assist.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule a VA examination to 
ascertain the nature and etiology of any 
current prostate and foot disabilities.  
The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the Veteran and reviewing 
the claims folder, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any currently 
diagnosed prostate and feet disabilities 
are related to an incident of the 
Veteran's active duty service.  The 
examiner should provide a rationale for 
the opinion.

2.  Readjudicate the Veteran's claims.  
If any benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


